DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
 Response to Amendment
This Office action is responsive to the amendment filed August 24, 2020. Claims 9-13 are canceled.  Claims 1-8, 14-20 are pending and are currently being examined. 
Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 5 includes the limitation “via one or more sensors.” It appears this limitation should be “via the one or more sensors.” 
Claim 6 includes the limitation “via one or more sensors.” It appears this limitation should be “via the one or more sensors.”  
Claim 7 includes the limitation “a period of time.” It appears this limitation should be “the period of time.”  
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtue (U.S. Publication No. 2018/0230946) in view of Loy (U.S. Publication No. 2005/0271499).
In regards to claim 1, Virtue teaches a method of starting a gas turbine engine (10A/10B, Fig. 1), wherein the engine comprises a rotor assembly including a compressor rotor (52A) and a turbine rotor (54A) each coupled to a shaft (32A), wherein the rotor assembly is 
determining, based on a lubricant parameter (Toil, Fig.8, ¶80,¶81), a period of time (tmotoring, ¶81, In ¶81, it recites, “The bowed rotor start risk model 206 maps core temperature model data with time data and ambient temperature data to establish a motoring time tmotoring as an estimated period of motoring to mitigate a bowed rotor of estimated gas turbine engine. The motoring time, tmotoring, is indicative of a bowed rotor risk parameter computed by the bowed rotor start risk model 206. In ¶81, it also discusses that the motoring time is calculated as a function of the oil temperature) within which a rotational speed of the rotor assembly is maintained within a bowed rotor mitigation speed range (¶81, speed range is between NtargetMin and NtargetMax. As discussed in ¶82, the rotor is maintained within this speed range to clear the bowed rotor condition), wherein the bowed rotor mitigation speed range is defined as less than a combustion speed (In ¶34, it recites “dry motoring system can use the existing starting system of the gas turbine engine to tum the high compressor for an extended period of time prior to ignition during an engine starting process.” Reduced speed-Ntarget is maintained without an introduction of fuel or ignition, ¶84); 
rotating the rotor assembly for the period of time within the bowed rotor mitigation speed range (¶81, tmotoring is the amount of time); 
determining a rotor condition based at least on a lubricant parameter range (¶82, bowed rotor risk model 206 determines motoring time, tmotoring, based upon the oil temperature, where the oil temperature can vary as it changes as a function of time. Hence, the lubricant parameter will vary within some range); and 
within the bowed rotor mitigation speed range when the rotor condition is the bowed rotor condition (¶38, to mitigate a bowed rotor state, dry motoring is performed where the rotor is held below a critical rotor speed at which vibrations occur.¶82, tmotoring is the time to keep the rotor within the bowed mitigation speed range.) and 
accelerating the rotor assembly to the combustion speed to ignite a fuel- oxidizer mixture for combustion when the rotor condition is the acceptable rotor condition (¶83, if tmotoring is determined to be zero, then a normal start sequence is initiated. ¶38, when thermal distortion is decreased, the starting spool then accelerates the engine beyond the critical rotor speed to complete the engine starting process).
In ¶38 and ¶39, Virtue teaches the critical rotor speed is associated with vibration of the rotor. For example, in ¶38, it recites “some embodiments increase the rotor speed of the starting spool to approach a critical rotor speed gradually and as thermal distortion is decreased the starting spool then accelerates beyond the critical rotor speed to complete the engine starting process. The critical rotor speed refers to a major resonance speed (i.e., a resonant frequency) where, if the temperatures are unhomogenized, the combination of a bowed rotor and similarly bowed casing and the resonance would lead to high amplitude oscillation in the rotor and high rubbing of blade tips on one side of the rotor, especially in the high pressure compressor if the rotor is straddle-mounted.” However, Virtue doesn’t go into details of the function used in the bowed rotor mitigation risk model including how the lubricant parameter, which is the oil temperature, is used to determine whether a bowed rotor condition has occurred, such as an upper limit and/or a lower limit associated with the lubricant parameter.
Loy teaches monitoring parameters that indicate an off-nominal condition of a turbine, such as a bowed rotor condition, that can damage the turbine (¶30). A lubrication oil temperature 
In particular, Loy teaches determining a rotor condition based at least on a lubricant parameter range comprising an upper limit and a lower limit of the lubricant parameter (¶36, the oil temperature is an off-normal operating condition that contributes to a vibrationary reaction from the turbine. Each off-normal operating condition may have a particular group of sensors that may be used to sense parameters that correlate to each off-normal operating condition. A determination may be programmed into the algorithms of system 400 that sets an allowable operating range for each of the process parameters utilized in determining the off-normal operating condition of turbine 10. The allowable operating range may be variable based on the operating history of turbine 10. Monitored parameters that indicate turbine 10 is approaching an off-normal operating condition wherein the rotor components may rub may be used to annunciate an alarm condition-Rubbing is indication of the bowed rotor condition. Operation of the turbine 10 may be prevented 606 while the monitored parameters are within a predetermined range, our outside a predetermined allowable range. The outside a predetermined allowable range indicates an upper and lower limit for the range and then determining when the lubricant parameter is outside of these ranges.)  and wherein the upper limit and the lower limit are each indicative of a range of vibration response (¶37, it recites, “a technical effect produced by the system includes optimizing turbine startups such that off-normal operating conditions that facilitate initiating and/or aggravating vibration of the turbine may be ), wherein the rotor condition comprises an acceptable rotor condition when the lubricant parameter is within the lubricant parameter range (¶36, when the oil temperature is within the prescribed range, operation of the turbine can be allowed. Fig. 6 gives an example where the oil temperature needs to be greater than a certain temperature to allow operation.) and wherein the rotor condition comprises a bowed rotor condition when the lubricant parameter is lower than the lower limit or greater than the upper limit of the lubricant parameter range (¶36, when the oil temperature is outside of the prescribed range, operation of the turbine can be prevented. Fig. 6 gives an example of the oil temperature being lower than the lower limit of the lubricant parameter range and operation being prevented.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have method of Virtue determine a rotor condition based at least on a lubricant parameter range comprising an upper limit and a lower limit of the lubricant parameter, and wherein the upper limit and the lower limit are each indicative of a range of vibration response, wherein the rotor condition comprises an acceptable rotor condition when the lubricant parameter is within the lubricant parameter range, and wherein the rotor condition comprises a bowed rotor condition when the lubricant parameter is lower than the lower limit or greater than the upper limit of the lubricant parameter range, as taught by Loy, in order to avoid damaging the turbine as a result of vibrations associated with a bowed rotor condition.
In regards to claim 2, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches the lubricant parameter is at least one of a physical property of a lubricant through the bearing assembly to which the rotor assembly is coupled (¶80, Toil is a sensed value, which provides a localized temperature reading indicative of a bearing compartment).
In regards to claim 3, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches the lubricant parameter is defined at one or more of a lubricant supply conduit, a damper inlet, or a scavenge conduit of the bearing assembly, or combinations thereof.  Virtue discloses a bearing compartment which includes a supply conduit (610), dampers (602) and a damper inlet (Fig. 12).  As described above, the oil temperature provides a localized temperature reading indicative of a bearing compartment temperature (¶80). Thus, the oil temperature is representative of the temperature at the lubricant supply conduit and/or the damper inlet in the bearing assembly. Hence, the lubricant parameter is defined at these locations.
In regards to claim 4, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches, monitoring, via one or more sensors at the bearing assembly, the lubricant parameter (¶80, oil temperature in bearing compartment is sensed. Fig. 7 and ¶73 describe temperature sensors 134 for measuring temperature).
In regards to claim 5, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches monitoring the lubricant parameter includes continuously acquiring the lubricant parameter via one or more sensors (¶85, local engine data 209, representative of present conditions, can be measured and sent to the engine controllers 105 and used to adjust the dry motoring time on the fly. The local engine data 209 can include the oil temperature).
In regards to claim 6, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches monitoring the lubricant parameter includes intermittent acquisition of the lubricant parameter via one or more sensors (¶79, temperature data 
In regards to claim 7, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches determining a period of time within which a rotational speed of the rotor assembly is maintained within a bowed rotor mitigation speed range is further based at least on one or more of a temperature, pressure, or density of ambient air outside the gas turbine engine (¶81, Fig. 8, ambient temperature data is used to determine dry motoring time.).
In regards to claim 8, Virtue teaches  a method of starting a gas turbine engine (10A/10B, Fig. 1), wherein the engine comprises a rotor assembly including a compressor rotor (52A) and a turbine rotor (54A) each coupled to a shaft (32A), wherein the rotor assembly is coupled to a bearing assembly within a casing (37A) allowing rotation of the rotor assembly (Fig. 4), the method comprising: accelerating the rotor assembly to within a bowed rotor mitigation speed range (¶81, speed range is between NtargetMin and NtargetMax), wherein the bowed rotor mitigation speed range is defined as less than a combustion speed (Reduced speed, Ntarget, is maintained without fuel or ignition, ¶84); determining a rotor condition based at least on a lubricant parameter range (¶82, bowed rotor risk model 206 determines motoring time, tmotoring, based upon the oil temperature, where the oil temperature can vary as it changes as a function of time), and rotating the rotor assembly to the combustion speed when the rotor condition (¶83) is the acceptable rotor condition (¶83, if tmotoring is determined to be zero, then a normal start sequence is initiated. ¶38, when thermal distortion is decreased, the starting spool then accelerates the engine beyond the critical rotor speed to complete the engine starting process), and maintaining the rotor assembly within the bowed mitigation speed range when the rotor condition is bowed rotor condition (¶38, to mitigate a bowed rotor state, dry motoring is performed where the rotor is held below a critical rotor speed at which vibrations occur.¶82, tmotoring is the time to keep the rotor within the bowed mitigation speed range.).
Virtue doesn’t teach details of the bowed rotor risk mitigation model which is a function of the oil temperature. In particular, Virtue doesn’t teach where the lubricant parameter range is defined between a lower limit and an upper limit, and wherein the rotor condition comprises an acceptable rotor condition when a lubricant parameter is within the lubricant parameter range, and wherein the rotor condition comprises a bowed rotor condition when the lubricant parameter is lower than the lower limit or greater than the upper limit of the lubricant parameter range. 
Loy teaches monitoring parameters that indicate an off-nominal condition of a turbine, such as a bowed rotor condition, that can damage the turbine (¶30). A lubrication oil temperature is one parameter that can be monitored (¶36). To determine off-nominal conditions, monitored parameters are compared to the determined allowable ranges for the parameters (¶36). Operation of the turbine may be prevented while the monitored parameters are outside a predetermined range (¶36, thus, the bowed rotor condition can be defined when the parameters are outside pre-determined range).
In particular Loy teaches where the lubricant parameter range is defined between a lower limit and an upper limit (¶36, the oil temperature is an off-normal operating condition that contributes to a vibrationary reaction from the turbine. Each off-normal operating condition may have a particular group of sensors that may be used to sense parameters that correlate to each off-normal operating condition. A determination may be programmed into the algorithms of system 400 that sets an allowable operating range for each of the process parameters utilized in determining the off-normal operating condition of turbine 10. The allowable operating range Rubbing is indication of the bowed rotor condition. Operation of the turbine 10 may be prevented 606 while the monitored parameters are within a predetermined range, our outside a predetermined allowable range. The outside a predetermined allowable range indicates an upper and lower limit for the range and then determining when the lubricant parameter is outside of these ranges.), and wherein the rotor condition comprises an acceptable rotor condition when a lubricant parameter is within the lubricant parameter range (¶36, when the oil temperature is within the prescribed range, operation of the turbine can be allowed. Fig. 6 gives an example where the oil temperature needs to be greater than a certain temperature to allow operation.), and wherein the rotor condition comprises a bowed rotor condition when the lubricant parameter is lower than the lower limit or greater than the upper limit of the lubricant parameter range (¶36, when the oil temperature is outside of the prescribed range, operation of the turbine can be prevented. Fig. 6 gives an example of the oil temperature being lower than the lower limit of the lubricant parameter range and operation being prevented.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have method of Virtue determine a rotor condition based at least on a lubricant parameter range where the lubricant parameter range is defined between a lower limit and an upper limit, and wherein the rotor condition comprises an acceptable rotor condition when a lubricant parameter is within the lubricant parameter range, and wherein the rotor condition comprises a bowed rotor condition when the lubricant parameter is lower than the lower limit or greater than the upper limit of the lubricant parameter range, as taught by Loy, in 
In regards to claim 14, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches monitoring, via one or more sensors at the bearing assembly, the lubricant parameter (¶80, oil temperature in bearing compartment is sensed, Fig. 7 and ¶73 describe temperature sensors 134 for measuring temperature).
In regards to claim 15, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches monitoring the lubricant parameter includes a single, a continuous, or an intermittent acquisition of the lubricant parameter (¶80, oil temperature in bearing compartment is measured at least once).
In regards to claim 16, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches monitoring the lubricant parameter includes acquiring the lubricant parameter when the rotor assembly is within the bowed rotor mitigation speed range (¶85, after dry motoring is started and the engine is placed in bowed rotor mitigation speed range, the local engine data 209, which includes a measured oil temperature, can be sent to the motoring controller 208 and used to adjust the motoring time).
In regards to claim 17, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches monitoring the lubricant parameter includes acquiring the lubricant parameter prior to or during acceleration of the rotor assembly to within the bowed rotor mitigation speed range (¶81, motoring time is calculated prior to the acceleration of the 
In regards to claim 18, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches the lubricant parameter is at least one of a temperature, a pressure, or a flow rate of a lubricant through the bearing assembly to which the rotor assembly is coupled (¶80, oil temperature in bearing compartment is sensed).
In regards to claim 19, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches the lubricant parameter is defined at one or more of a lubricant supply conduit, a damper inlet, or a scavenge conduit of the bearing assembly, or combinations thereof.  Virtue discloses a bearing compartment which includes a supply conduit (610), dampers (602) and a damper inlet (Fig. 12).  As described above, the oil temperature provides a localized temperature reading indicative of a bearing compartment temperature (¶80). Thus, the oil temperature is representative of the temperature at the lubricant supply conduit and/or the damper inlet in the bearing assembly. Hence, the lubricant parameter is defined at these locations.
In regards to claim 20, Virtue in view of Loy teaches the invention as claimed and described above and Virtue further teaches determining, based on the lubricant parameter, a period of time (tmotoring, ¶81) within which a rotational speed of the rotor assembly is maintained within the bowed rotor mitigation speed range (¶81, speed range is between NtargetMin and NtargetMax).
Response to Arguments
In the response of August 24, 2020, the remarks state that the cited references fail to disclose a lubricant parameter range defined between a lower limit and an upper limit each indicative of a vibration response (Emphasis added by Applicant), and the rotor condition comprising an acceptable rotor condition when a lubricant parameter is within the lubricant parameter range, and the rotor condition comprising a bowed rotor condition when the lubricant parameter is lower than the lower limit or greater than the upper limit of the lubricant parameter range. As described above, Loy teaches this limitation. In particular, Loy teaches the lower limit and upper limit are indicative of a vibration response. In ¶36, Loy discusses monitoring the upper and lower limit of the lubrication parameter as limits for the off-normal operation condition. Then, in ¶37, it recites “A technical effect produced by the system includes optimizing turbine startups such that off-normal operating conditions that facilitate initiating and/or aggravating vibration of the turbine may be avoided. Off-normal operating conditions to be avoided may be determined using a combination of turbine design data and real-time process parameter data for parameters that are associated with the off normal operating conditions to be avoided. Moreover, avoiding corrective actions for vibrations facilitates faster unit startup and ascension to revenue producing operation.” Hence, these arguments are not found persuasive.
Further, in the remarks of August 24, 2020, the remarks state “that since Virtue discloses a system to prevent damage to rotor blades during a bowed rotor condition, Virtue provides no motivation or desirability to combine with another reference to disclose an upper and lower limit of lubricant parameter in which vibration response is acceptable and out of which vibration response is unacceptable. Rather, Virtue alone already achieves its desired result of mitigating or preventing damage due to rotor bow. Additionally, or alternatively, Loy already discloses the same benefits as Virtue. As such, neither Virtue nor Loy disclose how a lubricant parameter range is indicative of a vibration response, and how such a lubricant parameter range indicative of vibration response determines operation of the rotor assembly.” These arguments are not found persuasive. 
The combination of Virtue and Loy is proper because Loy is relied upon to provide a teaching where Virtue is silent. Thus, the references are complementary in this sense. To establish a prima facie case of obviousness, it is not necessary for the motivation to come from the primary reference, in this case Virtue. In this instance, the motivation for the combination of Virtue and Loy is provided by Loy. Thus, the argument that Virtue doesn’t provide a motivation for the combination appears to be arguing against the references individually. The argument that Virtue achieves a desired result indicates that Virtue is an operable reference. The argument that Virtue and Loy disclose the same benefits indicates that Virtue and Loy are analogous prior art. Arguments against the references individually, arguments a reference is operable or arguments the references are analogous prior art don’t rebut a properly established prima facie case of obviousness (see MPEP 2145).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741